Citation Nr: 1501490	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-49 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



REMAND

The Veteran had active service in the United States Air Force from December 1974 to December 1992.  He also served in the Air Force Reserve from December 1992 to December 1995, and in the Army National Guard from March 1996 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's petition to reopen a previously denied claim of service connection for PTSD.  

The Board notes that, in his December 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  A Board hearing was scheduled in May 2014, and although the Veteran failed to appear for this hearing, the evidence of record reflects that he never received notification as to the date, time, and location of his hearing.  (The April 2014 notification letter of the time and date of the scheduled hearing was returned to the RO as undeliverable due to an insufficient address.)  

In August 2014, a letter was sent to the Veteran informing him that he had been placed on the list of persons wishing to appear at the Philadelphia RO for an in-person hearing before the Board; however, it was also returned as undeliverable.  Furthermore, it appears that all correspondence addressed to the Veteran since 2012, to include an October 2012 Supplemental Statement of the Case (SSOC), was returned to the RO, and deemed undeliverable due to an insufficient address.  All of these letters and forms of correspondence were sent to the same address.  Nevertheless, the Veteran's address has changed a number of times throughout the pendency of the appeal.  The record also reflects that he was incarcerated for a period of time in 2010 and 2011, which may also explain why his most recent address of record since his date of release is unclear.  

Interestingly, a December 31, 2014, letter was sent by the RO to the Veteran at a post office box in Pennsylvania.  Additionally, a copy of a printed computer screen included in an August 29, 2014, VBMS document shows two addresses for the Veteran in New Jersey that are different from the address where most of the RO's previous correspondence had been sent.  This suggests that further investigation ought to lead to a correct current address for the Veteran.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

The Veteran has never withdrawn his request for a hearing, and in light of the evidence of record, it is clear he never received notice of the scheduled May 2014 hearing at the Philadelphia RO.  Accordingly, the RO should attempt to obtain the Veteran's correct current address of record, and schedule him for another hearing at the RO, providing him with the necessary and appropriate notification as to the time, date, and location of this hearing.

Accordingly, the case is REMANDED for the following action:

1. The RO should make every attempt, and take all necessary measures, to obtain the Veteran's current address.  (Consider the addresses used in the December 31, 2014, mailing and the addresses identified in VBMS as noted above.)

2. Once the Veteran's correct address has been retrieved, the RO should take appropriate steps to schedule the Veteran for an in-person hearing before a VLJ sitting at the RO. The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

